Exhibit 10.1
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
WAFER SUPPLY AGREEMENT
     This Agreement (“Agreement”) is made and entered into as of this 1st day of
April, 2005 (the “Effective Date”), by and between:

  (1)   POWER INTEGRATIONS INTERNATIONAL LTD., a Cayman Islands corporation
having a place of business at P.O. Box 219, Strathvale House, North Church
Street, George Town, Grand Cayman, Cayman Islands (“POWER INTEGRATIONS”);

     and

  (2)   SEIKO EPSON CORPORATION, a Japanese corporation with a place of business
at 281 Fujimi, Fujimi-machi, Suwa-gun, Nagano-ken, 399-0293 Japan (“SEIKO
EPSON”)

WITNESSETH:
     WHEREAS, SEIKO EPSON is engaged in providing wafer foundry services for
semiconductor companies; and
     WHEREAS, POWER INTEGRATIONS is engaged in the design, development,
marketing and sale of various integrated circuit products for use in power
conversion applications; and
     WHEREAS, POWER INTEGRATIONS desires SEIKO EPSON to fabricate and supply
wafers of certain integrated circuit products, and SEIKO EPSON is willing to
fabricate and supply such wafers to POWER INTEGRATIONS in accordance with the
terms and conditions of this Agreement.
Confidential

Page 1 of 33



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants of the parties
contained herein, POWER INTEGRATIONS and SEIKO EPSON hereby agree as follows:
Article 1: (Definitions)
     When used throughout this Agreement, each of the following terms shall have
the meaning indicated below:
     1.1 COMMON SPECIFICATION(S): The specifications for the production,
delivery and acceptance of the WAFERS which will be provided by PI.
     1.2 CONFIDENTIAL INFORMATION: Technical information, or other non-public
information relating to PI or SUPPLIER, including software in a human-readable
or machine-readable form and regardless of whether recorded on paper, tape,
diskette or any other media, which is disclosed by the disclosing party to the
receiving party and, subject to Section 1.3 (“CONFIDENTIAL MANUFACTURING
INFORMATION”), which (i) if first disclosed in writing or other tangible form,
is identified by appropriate legend, as confidential or, (ii) if first disclosed
orally or in other intangible form, is identified as confidential information at
the time of disclosure, and confirmed by a written summary thereof designated,
by appropriate legend, as confidential, and delivered to the receiving party
within thirty (30) days after such oral or other intangible disclosure.
Notwithstanding the foregoing, all information generated by the activities and
actions of SUPPLIER under this Agreement on PI’s behalf (other than SUPPLIER
IMPROVEMENTS) and any information, including all PI INTELLECTUAL PROPERTY
received by SUPPLIER, shall also be considered PI’s CONFIDENTIAL INFORMATION.
     1.3 CONFIDENTIAL MANUFACTURING INFORMATION: All CONFIDENTIAL INFORMATION of
PI or SUPPLIER, as applicable, whether in written, electronic, oral or other
form, relating to the PI PROCESS or the
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 2 of 33



--------------------------------------------------------------------------------



 



SUPPLIER PROCESS, as applicable, and conveyed by the disclosing party to the
receiving party by any means including, without limitation, during a meeting
between the parties, by phone, letter, email or facsimile, whether or not
declared or marked confidential and whether or not it is subsequently described
in writing.
     1.4 ENGINEERING PRODUCTION: The production by SUPPLIER of WAFERS for
engineering development.
     1.5 FOUNDRY CAPACITY: The capacity or output as set forth in Exhibit A
(FOUNDRY CAPACITY and PI ANNUAL FORECAST).
     1.6 INDIVIDUAL SALES CONTRACTS: Individual contracts of sale and purchase
of the WAFERS that will be concluded between SUPPLIER and PI pursuant to this
Agreement.
     1.7 INTELLECTUAL PROPERTY RIGHTS: Copyrights, patent rights, trade secret
rights, moral rights, mask work rights and all other intellectual or proprietary
rights of any kind.
     1.8 MASK SPECIFICATIONS: The specifications for the production, delivery
and acceptance of the MASK TOOLING SETS.
     1.9 MAXIMUM FOUNDRY CAPACITY ALLOCATION: The combined number of WAFERS
(including UPSIDE WAFERS) for all WAFER TYPES per month, or per year, that
SUPPLIER is obligated to supply to PI as set forth in Exhibit A (FOUNDRY
CAPACITY and PI ANNUAL FORECAST).
     1.10 MASK TOOLING SETS: Those mask tooling sets for use in making WAFERS.
     1.11 PI: POWER INTEGRATIONS and any of its SUBSIDIARIES.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 3 of 33



--------------------------------------------------------------------------------



 



     1.12 PI IMPROVEMENTS:  Any modification or change, made during the term of
this Agreement, to the PI INTELLECTUAL PROPERTY that has been made solely by PI
or made jointly by PI and SUPPLIER.
     1.13 PI INTELLECTUAL PROPERTY: The PI PROCESS, the COMMON SPECIFICATIONS,
the GDSII, the MASK TOOLING SETS insofar as they are protected by copyright of
PI, the PI IMPROVEMENTS, and all know-how related to the foregoing.
     1.14 PI PROCESS: PI’s process technologies, which are implemented in the
SUPPLIER wafer fabrication facility to produce the WAFERS, and of which the
detailed specification is specified in the COMMON SPECIFICATIONS, plus all PI
IMPROVEMENTS.
     1.15 PILOT PRODUCTION: The production by SUPPLIER of WAFERS for the purpose
of evaluation by PI.
     1.16 PRODUCTS: Any and all integrated circuit products of PI manufactured
in accordance with the PI PROCESS.
     1.17 REVIEW PERIOD: The period of time as set forth in Exhibit A (FOUNDRY
CAPACITY and PI ANNUAL FORECAST) for the parties to jointly review the PI ANNUAL
FORECAST and the FOUNDRY CAPACITY.
     1.18 SUBSIDIARY: Any corporation, company or other entity in which SUPPLIER
or PI, as the case may be, owns and/or controls, directly or indirectly, now or
hereafter, more than fifty percent (50%) of the outstanding shares of stock
entitled to vote for the election of directors or their equivalents regardless
of the form thereof (other than any shares of stock whose voting rights are
subject to restriction); provided, however, that any entity which would be a
SUBSIDIARY by
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 4 of 33



--------------------------------------------------------------------------------



 



reason of the foregoing shall be considered a SUBSIDIARY only so long as such
ownership or control exists.
     1.19 SUPPLIER: SEIKO EPSON and any of its SUBSIDIARIES.
     1.20 SUPPLIER IMPROVEMENTS: Any modification or change, made during the
term of this Agreement, to the PI INTELLECTUAL PROPERTY that (i) are made solely
by SUPPLIER without use of CONFIDENTIAL INFORMATION of PI, and (ii) SUPPLIER has
a substantial use for other than manufacturing or incorporation into PRODUCTS,
and (iii) are based solely on the SUPPLIER PROCESS.
     1.21 SUPPLIER INTELLECTUAL PROPERTY: (i) The SUPPLIER PROCESS, and (ii) the
SUPPLIER IMPROVEMENTS.
     1.22 SUPPLIER PROCESS: SUPPLIER’s standard process technology steps, from
SUPPLIER owned technologies, developed exclusively by SUPPLIER and implemented
in the SUPPLIER wafer fabrication facility to produce the WAFERS.
     1.23 VOLUME PRODUCTION: The production by SUPPLIER of WAFERS for the volume
production of PRODUCTS.
     1.24 WAFER(S): Non-probed silicon wafers manufactured by SUPPLIER for PI in
accordance with the COMMON SPECIFICATION.
     1.25 WAFER TYPE. The different types of WAFERS (e.g., size, processing,
location of manufacture) as defined by the COMMON SPECIFICATION.
Article 2: (Foundry Commitment and Forecasts)
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 5 of 33



--------------------------------------------------------------------------------



 



     2.1 SUPPLIER agrees to commit the FOUNDRY CAPACITY to PI up to the MAXIMUM
FOUNDRY CAPACITY ALLOCATION.
     2.2 Annually, during the term of this Agreement, PI will provide SUPPLIER
with a non-binding twelve (12) month forecast of WAFER orders by WAFER TYPE (“PI
ANNUAL FORECAST”).
     2.3 Annually, during the term of this Agreement, and during the REVIEW
PERIOD prior to the beginning of the next calendar year, SUPPLIER and PI will
jointly review the PI ANNUAL FORECAST and SUPPLIER’s FOUNDRY CAPACITY for such
next calendar year.
     2.4 Annually, during the term of this Agreement, no later than the last
business day of the REVIEW PERIOD, SUPPLIER will commit to a FOUNDRY CAPACITY
for the next calendar year, at each of the SUPPLIER’s plants making WAFERS for
PI, in an amount no less than [*] of PI’s total WAFER purchases by WAFER TYPE
during the previous calendar year, which in no event shall exceed the MAXIMUM
FOUNDRY CAPACITY ALLOCATION.
     2.5 During each calendar year during the Term of this Agreement, SUPPLIER
shall exert best commercially reasonable efforts to accommodate up to a [*]
upside request over the current FOUNDRY CAPACITY, by WAFER TYPE (“UPSIDE
WAFERS”), upon a [*] month written advance notice from PI, unless the current
FOUNDRY CAPACITY represents [*] of SUPPLIER’s total capacity in which case such
advance notice shall be a [*] month written notice. Notwithstanding anything to
the contrary herein, any INDIVIDUAL SALES CONTRACT for UPSIDE WAFERS shall not
be subject to rescheduling or cancellation, and PI shall pay SUPPLIER the full
price stated in such INDIVIDUAL SALES CONTRACT.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 6 of 33



--------------------------------------------------------------------------------



 



     2.6 SUPPLIER can request PI to negotiate to reduce the committed FOUNDRY
CAPACITY, by WAFER TYPE, for the then current calendar year, if SUPPLIER and PI
determine that PI will not order at least [*] of the PI ANNUAL FORECAST by WAFER
TYPE. Any negotiated reduction in FOUNDRY CAPACITY must be agreed to by PI in
writing. The FOUNDRY CAPACITY shall be allocated equally on a monthly basis over
SUPPLIER’s fiscal year.
     2.7 During the Term of this Agreement, PI shall provide SUPPLIER, on or
before a mutually agreed day of each calendar month, a written six (6) month
rolling forecast (“PI MONTHLY FORECAST”) of the quantity of the WAFERS of each
PRODUCT within a WAFER TYPE to be manufactured and delivered to PI during the
six (6) month period corresponding thereto. Such forecast shall be in conformity
with the FOUNDRY CAPACITY.
     2.8 PI must order at least the quantity of WAFERS by WAFER TYPE forecasted
in the first [*] months of the PI MONTHLY FORECAST unless SUPPLIER agrees in
writing to any change thereto. PI may revise the quantity for each of the last
[*] months of each PI MONTHLY FORECAST without penalty or charge.
Article 3: (Sale and Purchase of WAFERS; MASK TOOLING SETS)
     3.1 PI shall purchase WAFERS from SUPPLIER and SUPPLIER shall sell such
WAFERS to PI, in accordance with the terms and conditions of this Agreement.
     3.2 PI shall submit to SUPPLIER a purchase order (“PO”) for the WAFERS in
accordance with the terms and conditions of this Agreement. Each PO shall be
subject to acceptance by SUPPLIER through issuance of a written confirmation
within five (5) business days of receipt of the PO. Upon SUPPLIER’s
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 7 of 33



--------------------------------------------------------------------------------



 



confirmation, the PO terms of total quantity, delivery date, delivery location
and pricing shall constitute an INDIVIDUAL SALES CONTRACT which will be deemed
to incorporate all of the terms and conditions of this Agreement.
     3.3 Each confirmed PO shall be irrevocable except as set forth in
Section 2.8. For any INDIVIDUAL SALES CONTRACT, the quantity of WAFERS, ordered
for each PRODUCT, within a WAFER TYPE can be modified by PI at any time prior to
the week the WAFERS are started so long as the total quantity of WAFERS is not
less than the original quantity ordered for that WAFER TYPE.
     3.4 All PO’s shall be sent to Epson Electronics America, Inc., 150 River
Oaks Parkway, San Jose, CA 95134 (EEA), who shall confirm such PO’s and invoice
PI.
     3.5 The GDSII for creating MASK TOOLING SETS for WAFERS of any PRODUCT
shall be supplied by PI to a vendor specified by SUPPLIER in a timely manner.
SUPPLIER shall immediately notify PI in detail of any defect or non-conformity
in the MASK TOOLING SETS caused by SUPPLIER or the mask vendor. If any
non-conformity in the MASK TOOLING SETS is caused by the GDSII, upon such
notice, PI shall either provide corrected GDSII and pay for corrected MASK
TOOLING SETS or, notwithstanding any other provision of this Agreement, PI can
cancel the INDIVIDUAL SALES CONTRACT for the affected WAFERS, upon written
notice to SUPPLIER, without any liability except for affected WAFER work in
progress (“WIP”) and WAFER inventory that was manufactured in accordance with
the PO schedule.
     3.6 PI will procure the MASK TOOLING SETS, in accordance with the MASK
SPECIFICATIONS, from a vendor specified by SUPPLIER. SUPPLIER shall submit the
MASK SPECIFICATIONS to PI for prior approval. The cost of production or
procurement of the MASK TOOLING SETS shall be paid by PI and
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 8 of 33



--------------------------------------------------------------------------------



 



the MASK TOOLING SETS shall be owned by PI. The price and terms to PI for the
MASK TOOLING SETS shall be negotiated by SUPPLIER with such vendor to be better
than or equal to SUPPLIER’s price and terms for other similar mask tooling sets
from such vendor.
     3.7 The MASK TOOLING SETS shall not be removed from the SUPPLIER facility
where the WAFERS are produced, except with the prior written consent of
SUPPLIER.
Article 4: (Intellectual Property Rights)
     4.1 Subject to the licenses granted to the other party in this Agreement,
all INTELLECTUAL PROPERTY RIGHTS owned or controlled by a party as of the
Effective Date shall continue to be owned or controlled by such party.
     4.2 Subject to the licenses granted to SUPPLIER in this Agreement, PI is
and shall remain the sole and exclusive owner of all rights (including
INTELLECTUAL PROPERTY RIGHTS), title and interest in and to the PI INTELLECTUAL
PROPERTY. PI grants SUPPLIER a limited, non-transferable, non-exclusive
royalty-free and fully paid-up license, without the right to sublicense, under
the PI INTELLECTUAL PROPERTY for the sole purpose of using it internally to
manufacture, test, and evaluate WAFERS for PI, and to, sell and offer to sell,
WAFERS to PI. Notwithstanding any other statement in this Agreement, the
foregoing license shall not survive expiration or termination of this Agreement.
SUPPLIER may not (i) use the PI INTELLECTUAL PROPERTY for any purpose other than
to manufacture WAFERS, or (ii) license it to any third party.
     4.3 Subject to the licenses granted to SUPPLER in this Agreement, PI shall
be the sole and exclusive owner of all right, title and interest in the PI
IMPROVEMENTS. SUPPLIER hereby irrevocably and unconditionally transfers
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 9 of 33



--------------------------------------------------------------------------------



 



and assigns to PI all of SUPPLIER’s right, title and interest worldwide in the
PI IMPROVEMENTS.
     4.4 SUPPLIER will promptly disclose to PI in writing all PI IMPROVEMENTS
upon their creation.
     4.5 SUPPLIER shall, in a timely manner and at PI’s expense, take all
reasonable actions reasonably requested by PI, to assist PI in perfecting and
enforcing its rights in the PI IMPROVEMENTS. Such actions shall include but not
be limited to execution of assignments, patent applications and other documents.
     4.6 Subject to all of the terms and conditions of this Agreement, PI hereby
grants to SUPPLIER a non-exclusive, irrevocable, perpetual, royalty-free and
fully-paid-up, non-transferable, worldwide, right and license to use, modify,
reproduce, (but sub-license only to a SUPPLIER SUBSIDIARY) the PI IMPROVEMENTS
for SUPPLIER’s internal use only. Notwithstanding the foregoing, no license is
granted to the PI IMPROVEMENTS for the purpose of SUPPLIER providing foundry
service or other benefit to a third party.
     4.7 In the event that any portion of Section 4.2 is declared invalid or
illegal according to any applicable law, (a) SUPPLIER hereby waives and agrees
never to assert such right, title and interest, including any moral rights or
similar rights, against PI or PI’s licensees and (b) the parties hereby modify
such portion, effective upon such declaration, in such manner as shall secure
for PI an exclusive, irrevocable, perpetual, worldwide, fully paid and
royalty-free license under all INTELLECTUAL PROPERTY RIGHTS, with rights to
sublicense through one or more level(s) of sublicensee(s), to use, modify,
reproduce, create derivative works of, distribute, publicly perform and publicly
display by all means now known or later developed, and otherwise exploit in any
manner, such rights in the PI IMPROVEMENTS, to the maximum extent permitted by
applicable law.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 10 of 33



--------------------------------------------------------------------------------



 



     4.8 SUPPLIER shall be the sole and exclusive owner of all right, title and
interest in the SUPPLIER IMPROVEMENTS. SUPPLIER hereby grants to PI a
non-exclusive, irrevocable, perpetual, royalty-free, non-transferable,
worldwide, right and license to use, modify, reproduce, create derivative works
of, distribute, publicly perform and publicly display by all means now known or
later developed, and otherwise exploit in any manner all SUPPLIER IMPROVEMENTS
as part of the PI PROCESS and any modifications thereto. Without any consent of
SUPPLIER, PI may sublicense the foregoing license for the SUPPLIER IMPROVEMENTS
to PI’s SUBSIDIARY so long as the sublicense provides for the protection of
SUPPLIER’s CONFIDENTIAL INFORMATION on terms not less protective than those set
forth in this Agreement. SUPPLIER will promptly disclose to PI in writing all
SUPPLIER IMPROVEMENTS upon their creation.
     4.9 SUPPLIER agrees not to use the PI INTELLECTUAL PROPERTY or any license
under this Agreement, in whole or in part, or any knowledge gained by SUPPLIER
through producing WAFERS, to develop an equivalent or competing process to the
PI PROCESS, or other product or service that would compete with PI.
Article 5: (WAFER Production)
     5.1 ENGINEERING PRODUCTION
          5.1.1 For ENGINEERING PRODUCTION, PI may place an order with SUPPLIER
for WAFERS up to a maximum of [*] WAFERS for each WAFER TYPE, or any other
quantity agreed to in writing by the parties. SUPPLIER will use its best
commercially reasonable efforts to ship WAFERS in ENGINEERING PRODUCTION to PI
on the average of [*] working days after, or as quickly as possible but no more
than [*] working days after, availability of the applicable MASK TOOLING SETS.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 11 of 33



--------------------------------------------------------------------------------



 



          5.1.2 Any output of the ENGINEERING PRODUCTION will be shipped to PI
immediately upon completion. If the WAFERS output is less than [*] of the
ordered quantity, SUPPLIER will inform PI of the output quantity of the WAFERS
and if PI requires to have the shortage covered, SUPPLIER will re-input the
WAFERS to cover the shortage of quantity at no additional cost to PI (RECOVERY
WAFERS).
     5.2 PILOT PRODUCTION
          5.2.1 For the PILOT PRODUCTION, PI may place an order with SUPPLIER
for a minimum of [*] WAFERS, or multiples thereof, per each PRODUCT, or any
other quantity agreed to in writing by the parties.
          5.2.2 SUPPLIER will use best commercially reasonable efforts to ship
to PI WAFERS in PILOT PRODUCTION of each PRODUCT within [*] working days after
availability of the MASK TOOLING SETS for such PRODUCT.
          5.2.3 The output of the PILOT PRODUCTION will be shipped to PI if such
WAFERS output is at least [*] of the ordered quantity. If the WAFERS output is
less than [*] of the ordered quantity, SUPPLIER will inform PI of the output
quantity of the WAFERS and if PI requires to have the shortage covered, SUPPLIER
will re-input the WAFERS to cover the shortage of quantity at no additional cost
to PI.
     5.3 VOLUME PRODUCTION
          5.3.1 For VOLUME PRODUCTION, PI shall place an order with SUPPLIER for
a minimum of [*] WAFERS, or multiples thereof, per each PRODUCT, or any other
quantity agreed to in writing by the parties.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 12 of 33



--------------------------------------------------------------------------------



 



          5.3.2 For VOLUME PRODUCTION, SUPPLIER will ship the first (1st)
shipment of the WAFERS ordered by PI for that month no later than [*] working
days after the start of the production as per PI’s PO for such PRODUCTS, unless
PI’s PO specifies a later delivery date. The rest of such ordered WAFERS for
that month will be shipped so that PI receives all such WAFERS, in equal weekly
quantities to the extent practicably possible, within [*] working days after the
first (1st) shipment. SUPPLIER shall use its best commercially reasonable
efforts to minimize such number of working days.
          5.3.3 SUPPLIER will ship monthly orders in quantities not less than
[*] of the quantities ordered of each PRODUCT.
Article 6: (Delivery)
     6.1 The terms of delivery of the WAFERS shall be FCA Sakata, Japan, (as
such term is defined in Incoterms 2000).
     6.2 The title and risk of loss in and to the WAFERS delivered by SUPPLIER
to PI shall transfer from SUPPLIER to PI at the FCA point. PI shall have the
right to designate a freight forwarder, subject to SUPPLIER’s reasonable
approval.
     6.3 SUPPLIER will deliver the WAFERS within the number of calendar days
specified in the INDIVIDUAL SALES CONTRACT. In the event that SUPPLIER foresees
a delay in the delivery schedule of the WAFERS, SUPPLIER shall make a best
commercially reasonable effort to correct any delay and SUPPLIER shall promptly
notify PI of such delay and submit to PI the new delivery schedule. PI will have
the right to cancel, without liability, the INDIVIDUAL SALES CONTRACT for the
delayed WAFERS, except for RECOVERY WAFERS, if
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 13 of 33



--------------------------------------------------------------------------------



 



the delay is greater than thirty (30) days and if such delay is not caused
solely by PI.
     6.4 SUPPLIER shall pack the WAFERS in accordance with the packing standards
defined in the COMMON SPECIFICATIONS.
     6.5 SUPPLIER shall collect PCM data (“PCM DATA”), as defined in the COMMON
SPECIFICATIONS, on the manufactured WAFERS. SUPPLIER will send the PCM DATA
electronically to PI before the WAFERS are received by PI. The PCM DATA will be
accurate and complete for all WAFERS and sent in a mutually agreed upon format.
     6.6 If PI determines, in consultation with SUPPLIER, that the WAFERS
currently being manufactured will not meet the PRODUCTS requirements, PI can,
notwithstanding any other provision of this Agreement, cancel the INDIVIDUAL
SALES CONTRACT for the affected WAFERS by notice to SUPPLIER without any
liability except for the affected WAFER WIP and WAFER inventory that was
manufactured in accordance with the PO schedule, upon written notice to
SUPPLIER.
Article 7: (Test and Inspection)
     7.1 PI shall conduct incoming inspection of the WAFERS, by WAFER TYPE, to
determine the WAFERS’ conformance to the COMMON SPECIFICATIONS. The PCM DATA and
SUPPLIER’s test results will be supplied in a timely manner by SUPPLIER for the
incoming inspection of the WAFERS. Any omission, inaccuracy or other defect in
the PCM DATA will in itself be sufficient cause to reject the WAFERS. This
inspection shall be regarded as final in terms of
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 14 of 33



--------------------------------------------------------------------------------



 



quality, quantity and other conditions of the WAFERS supplied to PI, which are
subject to SUPPLIER’s warranty as defined in Section 11.1.
     7.2 PI shall notify SUPPLIER which of the WAFERS have been accepted by PI
per the INDIVIDUAL SALES CONTRACT within [*] days after receipt of the WAFERS by
PI. PI will owe SUPPLIER payment only for the quantity of WAFERS that have been
accepted by PI. Should PI fail to notify SUPPLIER within the said [*] days, the
WAFERS shall be deemed to have been accepted by PI.
     7.3 SUPPLIER shall not be liable for: (i) any non-conformity in the WAFERS
that is not attributable to SUPPLIER and was caused by abuse, misuse, neglect,
improper transportation, improper installation, improper operation, improper
use, improper testing, improper storage, improper maintenance, repair,
alteration, modification, tampering, accident or unusual deterioration and/or
degradation of such WAFERS due to conditions of the physical environment beyond
the tolerance requirements set forth in the COMMON SPECIFICATIONS; or (ii) any
defects and/or failures of the WAFERS which are attributable to the design,
testing and/or assembly of the PRODUCTS or the back-end processing of the WAFERS
(including, without limitation, cutting and packaging thereof).SUPPLIER shall
not be held responsible for the defects, failures and yield problems of the
WAFERS if the WAFERS meet the specifications set forth in the COMMON
SPECIFICATIONS.
     7.4 SUPPLIER may make a written special waiver request to PI to ship WAFERS
that do not comply with the COMMON SPECIFICATIONS. If PI approves such special
waiver request in writing, which approval may include special terms and
conditions, SUPPLIER may ship such non-complying WAFERS under such terms and
conditions.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 15 of 33



--------------------------------------------------------------------------------



 



Article 8: (Process and Specification Changes)
     8.1 SUPPLIER shall notify PI in writing as soon as possible, in advance, of
any process change which requires PI’s change in any database or which would
affect the quality, reliability, manufacturability, form, fit or function of the
PRODUCTS. Each such process change shall be subject to PI’s prior written
approval. Notwithstanding any other provision of this Agreement, if PI does not
approve the process change, and such process change is implemented, PI will have
the right to cancel, without liability, any INDIVIDUAL SALES CONTRACT affected
by the process change.
     8.2 PI shall have sole responsibility for the control, maintenance,
distribution and modification of the COMMON SPECIFICATIONS including but not
limited to the addition and maintenance of applicable process, inspection,
quality and procurement specifications. PI will notify SUPPLIER of any changes
to the COMMON SPECIFICATIONS by providing a copy of the amended COMMON
SPECIFICATIONS to SUPPLIER. SUPPLIER will acknowledge acceptance of the amended
COMMON SPECIFICATIONS in writing and SUPPLIER’s acceptance will not be
unreasonably withheld, conditioned or delayed. In the case of any issue with the
COMMON SPECIFICATIONS, SUPPLIER agrees that PI is the ultimate authority on the
COMMON SPECIFICATIONS.
Article 9: (Price)
     9.1 The prices of the WAFERS, which are produced both in the PILOT
PRODUCTION and the VOLUME PRODUCTION are set forth in Exhibit B
(PRICES) attached hereto. Any modifications thereto must be agreed upon by
SUPPLIER and PI in writing, either as an amendment to Exhibit B (PRICES) or as
part of an INDIVIDUAL SALES CONTRACT. SUPPLIER and PI may jointly review and
revise the WAFERS price, by WAFER TYPE, within [*] days of the close
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 16 of 33



--------------------------------------------------------------------------------



 



of each half of SUPPLIER’s fiscal year or upon a material change to the COMMON
SPECIFICATIONS.
Article 10: (Payments)
     10.1 Payment for the WAFERS shall be net and by wire transfer [*] days
after receipt of invoice.
Article 11: (Warranty, Indemnification)
     11.1 SUPPLIER warrants that the WAFERS sold to PI will conform to the
COMMON SPECIFICATIONS. PI shall notify SUPPLIER in writing of any defect or
non-conformity of said WAFERS within [*] days after notification of acceptance
per Section 7.2 above. SUPPLIER’s sole obligations under this warranty are
limited to, at PI’s option, (i) replacing or reworking any said WAFERS which
shall be returned to SUPPLIER’s manufacturing facility with transportation
charges prepaid, or (ii) SUPPLIER crediting PI an amount equal to the purchase
price of said WAFERS.
     11.2 Notwithstanding anything to the contrary in this Agreement, the
warranty in Section 11.1 shall not apply, and SUPPLIER shall have no liability
or obligation to PI under Section 11.1 with respect to: (i) any non-conformity
in the WAFERS that is not attributable to SUPPLIER and was caused by abuse,
misuse, neglect, improper transportation, improper installation, improper
operation, improper use, improper testing, improper storage, improper
maintenance, repair, alteration, modification, tampering, accident or unusual
deterioration and/or degradation of such WAFERS due to conditions of the
physical environment beyond the tolerance requirements set forth in the COMMON
SPECIFICATIONS; or (ii) any defects and/or failures of the WAFERS attributable
to the design, testing and/or
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 17 of 33



--------------------------------------------------------------------------------



 



assembly of the PRODUCTS or the back-end processing of the WAFERS (including,
without limitation, cutting and packaging thereof).
     11.3 SUPPLIER shall defend, indemnify and hold harmless PI, its officers,
directors, employees and representatives from and against any claim, demand,
cause of action, debt, or liability, including reasonable attorneys’ fees,
relating to or arising from allegations that the SUPPLIER PROCESS, SUPPLIER
IMPROVEMENTS and any SUPPLIER contributions to the PI INTELLECTUAL PROPERTY used
to produce WAFERS or the resulting WAFERS infringes any INTELLECTUAL PROPERTY
RIGHTS or other right of any kind of a third party; provided that SUPPLIER is
promptly notified in writing of the action and is allowed to assume and control
the defense thereof. SUPPLIER shall pay all damages and costs awarded therein,
but shall not be responsible for any compromise or settlement made without
SUPPLIER’s written consent.
     11.4 EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NO EXPRESS OR IMPLIED
WARRANTIES ARE MADE BY SUPPLIER RELATING TO THE WAFERS, INCLUDING BUT NOT
LIMITED TO WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY OF ANY KIND WITH REGARD TO ANY OF THE PI INTELLECTUAL
PROPERTY OR THE SUPPLIER INTELLECTUAL PROPERTY, AS THE CASE MAY BE.
     11.5 PI shall defend, indemnify and hold harmless SUPPLIER, its officers,
directors, employees and representatives from and against any claim, demand,
cause of action, debt, or liability, including reasonable attorneys’ fees,
relating to or arising from allegations that the PI PROCESS and any PI
contributions to the PI IMPROVEMENTS used to produce WAFERS infringes any
INTELLECTUAL PROPERTY RIGHTS or other right of any kind of a third party;
provided that PI is
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 18 of 33



--------------------------------------------------------------------------------



 



promptly notified in writing of the action and is allowed to assume and control
the defense thereof. PI shall pay all damages and costs awarded therein, but
shall not be responsible for any compromise or settlement made without PI’s
written consent.
     11.6 Notwithstanding Section 13.7, SUPPLIER shall keep records for [*]
years, notwithstanding the termination of this Agreement, of the WAFERS
manufactured and summaries of their process monitors. SUPPLIER agrees to permit
such records to be examined and copied by PI or PI’s authorized representative,
upon reasonable prior written notice to SUPPLIER, during normal business hours
at SUPPLIER’s offices. Such records shall be deemed to be PI’s CONFIDENTIAL
INFORMATION.
Article 12: (Confidentiality)
     12.1 The receiving party shall use any CONFIDENTIAL INFORMATION acquired
from the disclosing party in connection with this Agreement solely for the
purposes of this Agreement.
     12.2 Subject to Sections 12.7 and 12.8, for a period of [*] years after the
receipt or creation of the CONFIDENTIAL INFORMATION, or during the Term of this
Agreement, whichever is longer, the receiving party shall use a reasonable
standard of care not to publish or disseminate the CONFIDENTIAL INFORMATION to
any third party, except as otherwise provided herein, and use such CONFIDENTIAL
INFORMATION only for the purpose of this Agreement. The receiving party shall
have no obligation with respect to any CONFIDENTIAL INFORMATION received by it
which the receiving party shall prove is:
          (a) Published or otherwise available to the public other than by a
breach of this Agreement or any other agreement by the receiving party;
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 19 of 33



--------------------------------------------------------------------------------



 



          (b) Rightfully received by the receiving party hereunder from a third
party not obligated under this Agreement or any other agreement, and without
confidential limitation;
          (c) Known to the receiving party prior to its first receipt of the
same from the disclosing party;
          (d) Independently developed by the receiving party without access to
the CONFIDENTIAL INFORMATION of the disclosing party;
          (e) Furnished to a third party by the disclosing party without
restrictions on the third party’s right of disclosure similar to those of this
Agreement; or
          (f) Stated in writing by the disclosing party as no longer being
CONFIDENTIAL INFORMATION.
     In the case that the receiving party intends to disclose publicly or to a
third party any CONFIDENTIAL INFORMATION under any of the exceptions above, the
receiving party must first give the disclosing party written notice [*] days
prior to any such disclosure.
     12.3 If any CONFIDENTIAL INFORMATION is disclosed pursuant to the
requirement or request of a governmental or judicial agency or disclosure is
required by operation of law, such disclosure will not constitute a breach of
this Agreement, provided that the receiving party shall give prompt prior
written notice to the disclosing party to allow the disclosing party to seek a
protective order with respect thereto reasonably satisfactory to the disclosing
party to the extent available under applicable law.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 20 of 33



--------------------------------------------------------------------------------



 



     12.4 The receiving party shall limit access to the CONFIDENTIAL INFORMATION
only to such officers and employees of the receiving party who are reasonably
necessary to implement this Agreement and only to such extent as may be
necessary for such officers and employees to perform their duties under this
Agreement. The receiving party shall be liable to cause all of such officers and
employees to sign a secrecy agreement to abide by the secrecy obligations
provided in this Agreement. The receiving party shall maintain records of such
officers and employees.
     12.5 CONFIDENTIAL INFORMATION and all materials including, without
limitation, documents, drawings, masks, specifications, models, apparatus,
sketches, designs and lists furnished to the receiving party by, and which are
themselves identified to be or designated in writing to be the property of, the
disclosing party are and shall remain the property of the disclosing party and
shall be returned to the disclosing party promptly at its request, including any
copies.
     12.6 PI may disclose information with respect to any SUPPLIER IMPROVEMENTS
to the PI PROCESS to one or more third parties as CONFIDENTIAL INFORMATION of PI
and covered by a non-disclosure agreement with protection equivalent to this
Agreement for the sole purpose of having such third parties provide PI with
design, layout, foundry, assembly and testing services.
     12.7 CONFIDENTIAL MANUFACTURING INFORMATION will be confidential for a
period of [*] years after the Term of this Agreement and SUPPLIER agrees to use
its best commercially reasonable efforts to never make public the CONFIDENTIAL
MANUFACTURING INFORMATION. Notwithstanding any other provision of this
Agreement, the receiving party shall treat the CONFIDENTIAL MANUFACTURING
INFORMATION in accordance with the confidentiality obligations and use
restrictions of this Agreement during that [*] year period.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 21 of 33



--------------------------------------------------------------------------------



 



     12.8 The receiving party’s obligations with respect to any portion of the
CONFIDENTIAL MANUFACTURING INFORMATION shall terminate when the receiving party
can document, and with the disclosing party’s written concurrence, that such
CONFIDENTIAL MANUFACTURING INFORMATION:
          (a) Was rightfully in the public domain at the time it was
communicated to the receiving party by the disclosing party; or
          (b) Rightfully entered the public domain through no fault of SUPPLIER
subsequent to the time it was communicated to the receiving party by the
disclosing party; or
          (c) Was rightfully in the receiving party’s possession free of any
obligation of confidence at the time it was communicated to the receiving party
by the disclosing party; or
          (d) Was rightfully communicated to the receiving party by a third
party free of any obligation of confidence subsequent to the time it was
communicated to receiving party by the disclosing party; or
          (e) Was independently developed by the receiving party and the
receiving party gave the disclosing party notice thereof, within [*] days of the
disclosure of the CONFIDENTIAL MANUFACTURING INFORMATION to the receiving party,
documenting the information independently developed by the receiving party.
     For any CONFIDENTIAL MANUFACTURING INFORMATION to be subject to an
exception above, any document containing such CONFIDENTIAL MANUFACTURING
INFORMATION, and the information related thereto, must in their entirety qualify
for the exception. This explicitly excludes any right to apply the exception by
redacting CONFIDENTIAL MANUFACTURING INFORMATION
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 22 of 33



--------------------------------------------------------------------------------



 



or any part thereof from a document.
     In the case that the receiving party intends to disclose to an unauthorized
party CONFIDENTIAL MANUFACTURING INFORMATION under the exceptions above, the
receiving party must first receive the disclosing party’s prior written approval
and such approval will be in the disclosing party’s sole discretion.
     12.9 PI may request the confidential release of SUPPLIER’s CONFIDENTIAL
INFORMATION to a customer of the PRODUCTS, covered by a non-disclosure agreement
with confidentiality protections equivalent to those of this Agreement, for
purposes of such customer’s evaluation or audit, but only with the prior written
consent of SUPPLIER, which shall not be unreasonably withheld.
     12.10 Obligation to Notify and Remedy. The receiving party will immediately
give written notice to the disclosing party of any suspected unauthorized use or
disclosure of the disclosing party’s CONFIDENTIAL MANUFACTURING INFORMATION and
the receiving party will be responsible for remedying such unauthorized use or
disclosure. In the event that the receiving party or (to the knowledge of the
receiving party) any of its representatives is requested or required (by oral
questions, interrogatories, requests for information or documents in legal
proceedings, subpoenas, civil investigative demands or other similar processes)
to disclose any of the disclosing party’s CONFIDENTIAL MANUFACTURING
INFORMATION, the receiving party shall provide the disclosing party with prompt
written notice of any such request or requirement sufficiently timely to allow
the disclosing party adequate time to seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement.
     12.11 Notwithstanding Section 18.1 (“Entire Agreement”), the parties agree
that the Confidential Manufacturing Information Agreement previously entered
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 23 of 33



--------------------------------------------------------------------------------



 



into between the parties, with an effective date of October 31, 2002, (“CMI
Agreement”) shall remain in full force and effect. In case of any conflict
between any of the provisions this Agreement and those of the CMI Agreement, the
provisions giving the greater confidentiality protection to the CONFIDENTIAL
MANUFACTURING INFORMATION shall govern, except that in any such conflict
involving Section 12.4 of this Agreement, such Section 12.4 shall govern.
Article 13: (Term and Termination)
     13.1 This Agreement shall continue in full force and effect from the
Effective Date until the end of the calendar year containing the fifth (5th)
anniversary of the Effective Date, unless earlier terminated as provided herein
(“Term”). If this Agreement has not been earlier terminated, the parties agree
to negotiate in good faith, beginning one year prior to end of the Term, for
this Agreement’s continuation for another [*] year period, on mutually agreeable
terms and conditions.
     13.2 Notwithstanding anything to the contrary in Section 18.11 (“Force
Majeure”), if any governmental agency, entity or authority requires (including
through administrative guidance) any changes to this Agreement, PI may terminate
this Agreement immediately if the changes are, in PI’s sole discretion,
detrimental to PI’s interests or otherwise not reasonably acceptable to PI, with
liability only as set forth in Section 6.6.
     13.3 In the event that either party has committed a material breach of this
Agreement, the other party shall promptly give written notice thereof to the
breaching party, specifying any alleged material breach or breaches. The
breaching
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 24 of 33



--------------------------------------------------------------------------------



 



party shall have sixty (60) days after the effective date of such written notice
to have all material breaches specified either remedied or waived (“cured”). If
such breaches are not so cured, the other party shall have the right to
terminate this Agreement effective upon written notice.
     13.4 Either party shall also have the right to terminate this Agreement
with immediate effect by giving written notice of termination to the other party
at any time upon or after the occurrence of any of the following events with
respect to such other party:
          (a) Insolvency, bankruptcy, reorganization or liquidation or filing of
any application therefor, or other commitment of an affirmative act of
insolvency, which is not promptly removed or stayed, if (1) such party does not
receive prompt, satisfactory, written assurance from the other party that it can
meet its obligations under this Agreement, or (2) after such assurance such
other party does not continue to meet such obligations;
          (b) Attachment, execution or seizure of substantially all of the
assets or filing of any application therefor which is not promptly released or
stayed;
          (c) Assignment or transfer of that portion of the business to which
this Agreement pertains to a trustee for the benefit of creditors; or
          (d) Termination of its business or dissolution.
     13.5 [*]
     13.6 No failure or delay on the part of either party in exercising its
right of termination hereunder for any one or more causes shall be construed to
prejudice its rights of termination for such cause or any other or subsequent
cause.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 25 of 33



--------------------------------------------------------------------------------



 



     13.7 In the event of expiration or termination of this Agreement, within
[*] days after expiration or termination of this Agreement, the receiving party
shall return to the disclosing party all media and documentation containing the
CONFIDENTIAL INFORMATION and render unusable all said CONFIDENTIAL INFORMATION
placed in any storage apparatus under the receiving party’s control.
Notwithstanding the foregoing sentence, (a) SUPPLIER shall render unusable each
piece of said CONFIDENTIAL INFORMATION set forth in Section 11.6 promptly when
its [*] year retention period is complete or as required under applicable
Japanese laws, including its tax laws and regulations, whichever is later; and
(b) the receiving party will promptly produce for the disclosing party all
documents in any form containing CONFIDENTIAL MANUFACTURING INFORMATION, whether
made by the disclosing party or by the receiving party (including notes made by
the receiving party), and whether such documents be in hard copy, electronic
(including email), optical or other form.
     13.8 The termination or expiration of this Agreement shall not release
either party from any liability which at said date of termination or expiration
has already accrued to the other party.
     13.9 Notwithstanding any termination or expiration of this Agreement, the
provisions of Articles 1 (“Definitions”), 4 (“INTELLECTUAL PROPERTY RIGHTS”),
11 (“Warranty, Indemnification and Improvements”), and 12 (“Confidentiality”),
Sections 13.7, 13.8, 13.9, and Articles 14 (“Government Regulations”),
15 (“Nondisclosure”), and 18 (“Miscellaneous Provisions”) shall survive this
Agreement.
Article 14: (Government Regulations)
     14.1 Unless prior approval is obtained from the competent governmental
agency, each party shall not knowingly export or re-export, directly or
indirectly,
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 26 of 33



--------------------------------------------------------------------------------



 



any WAFERS to any country or countries to which export or re-export will violate
any laws or regulations of the United States of America.
     14.2 SUPPLIER is responsible for all taxes in respect of this Agreement
except for taxes on PI’s income.
Article 15: (Non-Disclosure)
     Each party shall keep this Agreement and its terms, conditions and
existence confidential and shall not make disclosure thereof to any third party
without the prior written consent of the other party. Notwithstanding the
previous sentence, either party may make such disclosure to the party’s legal
and financial advisors provided the disclosure is covered by a non-disclosure
agreement with confidentiality protections equivalent to those of this
Agreement. Notwithstanding any other statement in this Agreement, either party
may disclose this Agreement and/or its terms and conditions to the extent that
such disclosure is necessary to comply with securities and other applicable
laws.
Article 16: (Third Party Service Providers)
     16.1 1.1 SUPPLIER shall each enter into separate written agreements (each a
“SUBSIDIARY Agreement”) with each of their respective SUBSIDIARIES who wish to
exercise any rights under this Agreement, binding the SUBSIDIARY to the terms
and conditions of this Agreement. A SUBSIDIARY shall maintain its status as a
SUBSIDIARY under this Agreement only for so long as such SUBSIDIARY has a
SUBSIDIARY Agreement in force and effect. SUPPLIER guarantees the performance of
its respective SUBSIDIARIES under this Agreement, and will indemnify and hold PI
harmless from any costs, damages, or liabilities incurred by PI arising out of a
breach by a SUBSIDIARY of any of the terms and conditions of this Agreement
and/or SUBSIDIARY Agreements.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 27 of 33



--------------------------------------------------------------------------------



 



     16.2 SUPPLIER shall have no right to have WAFERS manufactured, in whole or
in part, by a third party unless PI gives its written approval therefor in
advance, which approval shall be at PI’s sole discretion. If PI does give such
written approval, then SUPPLIER may disclose CONFIDENTIAL INFORMATION of PI for
the sole purpose of, and only to the extent reasonably necessary for, having
such third party provide such services solely for the benefit if PI and not for
the benefit of any other party. Such approval shall be conditioned upon:
          (a) PI’s prior review and written approval of the contract between
SUPPLIER and such third party performing such manufacture; and
          (b) the third party agreeing in writing to all applicable terms and
conditions of this Agreement, and;
          (c) SUPPLIER being the insurer and guarantor of such third party’s
full observance of such terms and conditions; and
          (d) SUPPLIER’s disclosure of CONFIDENTIAL MANUFACTURING INFORMATION to
such third party being subject to PI’s prior written approval, which shall be at
PI’s sole discretion.
Article 17: (High Voltage Upgrade)
     17.1 SUPPLIER owns an electrical tester defined below (the “TOOLING”):

     
Name of TOOLING
   
 
   
Name of Manufacturer
   
 
   
Current Energy Rating
   

Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 28 of 33



--------------------------------------------------------------------------------



 



     
Quantity
  One (1) unit
 
   
Serial Number
   

     17.2 SUPPLIER will submit to PI in writing any necessary conversion plans
for upgrading the TOOLING for high voltage, and the cost of the upgrade. If PI
agrees in writing to the conversion plans PI will pay for upgrading the TOOLING
pursuant to the conversion plans, provided that the cumulative costs of all
TOOLING upgrades shall not exceed [*].
     17.3 SUPPLIER will own the upgraded TOOLING. The upgraded TOOLING will be
used for manufacturing WAFERS. Any other use is permitted as long as delivery
and FOUNDRY CAPACITY commitments by SUPPLIER to PI are met.
Article 18: (Miscellaneous Provisions)
     18.1 Entire Agreement. This Agreement embodies the entire understanding of
the parties as it relates to the subject matter hereof and this Agreement
supersedes any prior agreements or understandings between the parties with
respect to such subject matter.
     18.2 Headings. The article and section headings herein are for convenience
only and shall not affect the construction hereof.
     18.3 Waiver. Should either PI or SUPPLIER fail to enforce any provision of
this Agreement or to exercise any right in respect thereto, such failure shall
not be construed as constituting a waiver or a continuing waiver of its rights
to enforce such provision or right or any other provision or right.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 29 of 33



--------------------------------------------------------------------------------



 



     18.4 No License. Nothing contained in this Agreement shall be construed as
conferring by implication, estoppel or otherwise upon either party hereunder any
license or other right except as expressly set forth in Article 4 (“INTELLECTUAL
PROPERTY RIGHTS”).
     18.5 English Language. This Agreement is in the English language only,
which language shall be controlling in all respects, and all versions hereof in
any other language shall be for accommodation only and shall not be binding upon
the parties. All communications between SUPPLIER and PI to effect the terms of
this Agreement shall be in the English language only.
     18.6 No Agency. The parties to this Agreement are independent contractors.
There is no relationship of agency, partnership, joint venture, employment or
franchise between the parties. Neither party has, nor will either party
represent that it has, the authority to bind the other or to incur any
obligation on its behalf.
     18.7 Notices. Any notice required or permitted to be given by either party
to the other party under this Agreement shall be in writing and delivered by
international or overnight courier, signature of receipt required, and shall be
deemed delivered upon written confirmation of delivery by the courier, if sent
to the following respective addresses or such new addresses as may from time to
time be supplied hereunder.

     
To:
  SUPPLIER
 
  Seiko Epson Corporation
 
  281 Fujimi
 
  Fujimi-machi, Suwa-gun
 
  Nagano-ken, 399-0293 Japan
 
  Attention: General Manager of the IC Operations Division

Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 30 of 33



--------------------------------------------------------------------------------



 



     
 
With a courtesy copy to: EEA:
 
  Epson Electronics America, Inc.
 
  150 River Oaks Parkway
 
  San Jose, CA 95134
 
  Attn: General Manager, SMS Business Unit

Failure to provide such a courtesy copy shall not be a breach of this Agreement.

     
 
To: POWER INTEGRATIONS
 
  Power Integrations International Ltd.
 
  P.O. Box 219, Strathvale House, North Church Street
 
  George Town, Grand Cayman, Cayman Islands
 
  Attention: President

     18.8 Invalidity. If any provision of this Agreement, or the application
thereof to any situation or circumstance, shall be invalid or unenforceable, the
remainder of this Agreement or the application of such provision to situations
or circumstances other than those as to which it is invalid or unenforceable,
shall not be affected; and each remaining provision of this Agreement shall be
valid and enforceable to the fullest extent permitted by applicable law. In the
event of such partial invalidity, the parties shall seek in good faith to agree
on replacing any such legally invalid provisions with provisions which, in
effect, will most nearly and fairly approach the effect of the invalid
provision.
     18.9 Assignment. This Agreement and any rights or licenses granted herein
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Neither party shall assign any of its rights
or
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 31 of 33



--------------------------------------------------------------------------------



 



privileges, or delegate any of its obligations, hereunder without the prior
written consent of the other party except as set forth in Section 13.5. Such
consent shall not be unreasonably withheld.
     18.10 Amendment. This Agreement may not be extended, supplemented or
amended in any manner except by an instrument in writing expressly referring to
this Agreement and duly executed by an authorized representative of each party.
     18.11 Force Majeure. Either party shall be excused for failures or delays
in performance (other than a payment obligation) caused by war, declared or not,
any laws, proclamations, ordinances or regulations of the government of any
country or of any political subdivision of any country, or strikes, lockouts,
floods, fires, explosions, acts of terrorism or such other catastrophes as are
beyond the control or without the material fault of such party (“CAUSES”). Any
party claiming any such excuse for failure or delay in performance due to such
CAUSES shall give prompt notice thereof to the other party, and neither party
shall be required to perform hereunder during the period of such excused failure
or delay in performance except as otherwise provided herein. This provision
shall not, however, release such party from using its best commercially
reasonable efforts to avoid or remove all such CAUSES and such party shall
continue performance hereunder with the utmost dispatch whenever such CAUSES are
removed. In the event that the period of excused performance continues for
ninety (90) days, this Agreement may be terminated by the party not excused
under this Section 18.11 (“Force Majeure”), by written notice to the other
party, subject to the provisions of Article 13 (“Term and Termination”) relating
to the effect of termination.
     18.12 Equitable Relief. Because the receiving party will have access to and
become acquainted with the CONFIDENTIAL INFORMATION of the disclosing party, the
unauthorized use or disclosure of which would cause irreparable harm and
significant injury which would be difficult to ascertain and which would not be
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 32 of 33



--------------------------------------------------------------------------------



 



compensable by damages alone, the parties agree that the disclosing party will
have the right to seek and obtain an injunction, specific performance, or other
equitable relief without prejudice to any other rights and remedies that it may
have for such breach of this Agreement.
     18.13 [*]
     18.14 Governing Law. This Agreement and matters connected with the
performance hereof shall be construed, interpreted, applied and governed in all
respects in accordance with the laws of the State of California and the United
States without regard to conflict of laws principles. The parties hereby submit
to the jurisdiction of, and waives any venue objection against, the Superior
Court of the State of California in Santa Clara County, or the Municipal Court
of the State of California, County of Santa Clara, or the United States District
Court for the Northern District of California, in any litigation arising out of
this Agreement. Notwithstanding anything to the contrary herein, either party
may seek injunctive relief in any court of competent jurisdiction in accordance
with Section 18.12 (“Equitable Relief”). The United Nations Convention on
Contracts for the International Sale of Goods is specifically excluded from
application to this Agreement.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 33 of 33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
in their respective corporate names by their duly authorized representatives on
the date written below.

     
Seiko Epson Corporation
  Power Integrations International Ltd.
 
   
Signature: /s/ Kazuhiro Takenaka
  Signature: /s/ John L. Tomlin
Name: Kazuhiro Takenaka
  Name: John L. Tomlin
Title: General Manager, IC
Process and Design Technology Department
  Title: President

Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Exhibit A
FOUNDRY CAPACITY and PI ANNUAL FORECAST
1. FOUNDRY CAPACITY – DS WAFERS
The following FOUNDRY CAPACITY will effective from [*] to [*]:
[*] WAFERS / month.
The following FOUNDRY CAPACITY will be effective from [*] for the [*] calendar
year.
[*] WAFERS/month.
The FOUNDRY CAPACITY shall be allocated equally on a monthly basis over a given
calendar year.
2. PI’s projected PI ANNUAL FORECAST of WAFER orders (non-binding) – DS WAFERS

                                          Calendar Year   2006   2007   2008  
2009   2010
WAFERS
    [*]       [*]       [*]       [*]       [*]  

3. The MAXIMUM FOUNDRY CAPACITY ALLOCATION shall be [*] WAFERS per month or [*]
WAFERS per year.
4. The REVIEW PERIOD is the [*] day period prior to the commencement of the next
calendar year.
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





--------------------------------------------------------------------------------



 



Exhibit B
WAFER PRICES FOR VOLUME PRODUCTION OF SIX (6) INCH WAFERS BY MONTHLY ORDER
VOLUME
For DS WAFERS in both PILOT PRODUCTION and VOLUME PRODUCTION:

                      Calendar Year                     Monthly WAFER
Volume   2005
PRICE   2006
PRICE   2007
PRICE   2008
PRICE   2009
PRICE
Less than [*]
  [*]   [*]   [*]   [*]   [*]
 
                   
[*]
  [*]   [*]   [*]   [*]   [*]
 
                   
[*] and above
  [*]   [*]   [*]   [*]   [*]

Pricing will be reviewed and mutually agreed to in writing on an annual basis.
For WAFERS in ENGINEERING PRODUCTION, the price for each entry of the above
table will be multiplied by [*].
The above prices are the WAFER’s BASE_PRICE and are based on an exchange rate of
[*] ¥/$. The fluctuation in foreign exchange rate, as supplied by the Wall
Street Journal, will be shared equally by each party as follows
F/X_BASE = [*]¥/$
Initial F/X_RATE = [*]¥/$
A new F/X_RATE is only established at the time of placing a PO for WAFERS if the
[*] is equal
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





--------------------------------------------------------------------------------



 



to or greater than [*]¥ from the F/X     BASE. The new F/X     RATE will be set
to the [*] and will remain in effect for at least the [*] it was established.
The actual PURCHASE_PRICE for WAFERS, by WAFER TYPE, used at the time of order
will be calculated by the following formula:
     PURCHASE_PRICE =
     [*]
Examples: For DS WAFERS with a BASE_PRICE of [*]
1) Nominal F/X Rate Example: F/X_RATE = in the range of [*]¥ to [*]¥:
     PURCHASE_PRICE = BASE_PRICE
2) Higher F/X Rate Example: New F/X_RATE = [*]¥:
     PURCHASE_PRICE = [*] = [*]
3) Lower F/X Rate Example: New F/X_RATE = [*]¥:
     PURCHASE_PRICE = [*]
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

